Exhibit 10.2

EXECUTIVE VERSION

FOURTH AMENDMENT AND LIMITED WAIVER AND CONSENT TO THE SENIOR SECURED CREDIT
AGREEMENT

THIS FOURTH AMENDMENT AND LIMITED WAIVER AND CONSENT TO THE SENIOR SECURED
CREDIT AGREEMENT, dated as of February 14, 2008 (this “Amendment”), in respect
of and to that certain Senior Secured Credit Agreement, dated as of October 17,
2006, as amended by the First Amendment to the Credit Agreement, dated as of
June 5, 2007, by the Second Amendment to the Credit Agreement, dated as of
September 11, 2007 and by the Third Amendment to the Credit Agreement, dated as
of February 4, 2008 (as further amended, modified, restated, amended and
restated and/or supplemented from time to time, the “Credit Agreement”), by and
among SILICON GRAPHICS, INC., a corporation formed under the laws of Delaware
(the “Parent”), and certain of the Parent’s Subsidiaries identified on the
signature pages thereto, as borrowers (such Subsidiaries, together with Parent,
are referred to hereinafter each individually as a “Borrower”, and collectively,
jointly and severally, as the “Borrowers”), the other Credit Parties thereto
from time to time, as Guarantors, the lenders party thereto from time to time
(the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., a corporation formed under
the laws of Delaware (“Morgan Stanley”), as administrative agent for the Lenders
(in such capacity, together with its successors and assigns, if any, the
“Administrative Agent”), as revolving agent for the Revolving Lenders (in such
capacity, together with its successors and assigns, if any, the “Revolving
Agent”), and MORGAN STANLEY & CO., INCORPORATED (“MS& Co.”) as collateral agent
for the Secured Creditors (in such capacity, together with its successors and
assigns, if any, the “Collateral Agent”). Capitalized terms used in this
Amendment and not otherwise defined shall have the meanings set forth in the
Credit Agreement.

RECITALS:

WHEREAS, the Borrower intends to enter into that certain Stock Purchase
Agreement dated as of February 14, 2008, among the Parent and the purchasers
party thereto (the “Stock Purchase Agreement”) and into that certain Bill of
Sale, dated as of February 14, 2008, among the Parent, as buyer, LB I Group,
Inc., as collateral agent for certain secured parties, and the other parties
thereto (the “Bill of Sale” and together with the Stock Purchase Agreement, the
“Acquisition Documents”), pursuant to which and in accordance with the terms and
conditions therein the Borrower intends to acquire selected assets of Linux
Networx, Inc., a Delaware corporation (“Linux”), in exchange for up to 390,000
shares of Capital Stock (the “Linux Acquisition”);

WHEREAS, the Borrowers have requested that the aggregate principal amount of the
Term Loans be increased from $127,500,000 to $132,500,000;

WHEREAS, the Administrative Agent, the Borrowers, the Required Lenders and each
Lender making a Linux Incremental Term Loan Commitment (as defined below) are
willing to consent to this Amendment pursuant to, and subject to, the terms and
conditions set forth herein.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties agree as follows:

SECTION 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

2.1 Article I, Section 1.03(a) is hereby amended and restated by deleting the
section in its entirety and replacing it with the following:

“(a) Loan Commitments. Subject to the terms and conditions set forth herein,
each Term Lender hereby severally agrees to make a term loan to the Borrowers
(i) in the principal amount set forth opposite each such Term Lender’s name on
Schedule B hereto to the Borrower on the Closing Date (each an “Initial Term
Loan”), (ii) in the principal amount set forth opposite each such Term Lender’s
name on Schedule C hereto to the Borrowers on the Effective Date (each an
“Incremental Term Loan”) and (iii) in the principal amount set forth opposite
each such Term Lender’s name on Schedule D hereto to the Borrowers on the Linux
Effective Date (each a “Linux Incremental Term Loan” and together with the
Initial Term Loans and Incremental Term Loans, the “Term Loans”), in each case
in accordance with this Section 1.03. The aggregate principal amount of the Term
Loans to be advanced shall not exceed one-hundred-thirty-two million
five-hundred thousand Dollars ($132,500,000). Amounts repaid or prepaid under
this Section 1.03 may not be reborrowed.”

2.2 Article I, Section 1.03(e) is hereby amended by deleting the table in its
entirety and replacing it with the following:

 

Date

  Term Loan
Scheduled Repayment December 26, 2008   $ 4,250,000 March 27, 2009   $ 4,250,000
June 26, 2009   $ 4,250,000 September 25, 2009   $ 4,250,000 December 25, 2009  
$ 5,250,000 March 26, 2010   $ 5,250,000 June 25, 2010   $ 5,250,000
September 24, 2010   $ 5,250,000 December 24, 2010   $ 6,250,000 March 25, 2011
  $ 6,250,000 June 24, 2011   $ 6,250,000 Maturity Date   $ 75,750,000      
Total   $ 132,500,000

 



--------------------------------------------------------------------------------

2.3 Article IV is hereby amended by adding the following new Section 4.04 as
follows:

“Section 4.04. Conditions Precedent to the Linux Incremental Term Loans. The
obligation of each Lender to make the Linux Incremental Term Loans requested on
the Linux Effective Date shall be subject to the satisfaction, or waiver by the
Administrative Agent of each of the following conditions precedent:

(a) Authority. The Administrative Agent shall have received certified copies of
all resolutions, certificates or other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
authorization for the execution, delivery and performance of each Loan Document
by a Credit Party and for the consummation of the transactions contemplated
thereby. All certificates shall state that the resolutions or other information
referred to in such certificates have not been amended, modified, revoked or
rescinded as of the Linux Effective Date.

(b) Loan Documents. The Administrative Agent shall have received, on or before
the Linux Effective Date, counterparts of each of the following documents duly
executed and delivered by each party thereto, and in full force and effect and
in form and substance reasonably satisfactory to the Administrative Agent:

(i) this Agreement (including any amendments thereto);

(ii) the Notes, if any;

(iii) such corporate resolutions, certificates and other documents as the
Administrative Agent reasonably requests; and

(iv) all other documents and legal matters in connection with the transactions
contemplated by the Agreement (including any amendments thereto) shall have been
delivered, executed, or recorded.

(c) No Change in Condition. There shall not have occurred any event,
circumstance, change or condition since March 31, 2006, other than the filing of
the Bankruptcy Petition, which could reasonably be expected to have a Material
Adverse Effect.

(d) No Legal Impediment. No injunction, writ, restraining order, or other order
of any nature (whether temporary, preliminary or permanent) restricting or
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, any Agent or any Lender, and such extension of credit shall not
violate any requirement of applicable law.

(d) Consents, Etc. Each Credit Party shall have received all material consents
and authorizations required pursuant to any material contract with any other
Person and shall have obtained all material Permits of, or approvals from, and
effected all notices to and filings with, any Governmental Authority as may be
necessary to allow such Credit Party lawfully (A) to execute, deliver and
perform, in all material respects,



--------------------------------------------------------------------------------

their respective obligations under the Loan Documents to which each of them is,
or shall be, a party and each other agreement or instrument to be executed and
delivered by each of them pursuant thereto or in connection therewith,
(B) consummate the transactions contemplated hereunder and under the other Loan
Documents (including the making of the Incremental Term Loans) and (C) create
and perfect the Liens on the Collateral to be owned by each of them to the
extent, in the manner and for the purpose contemplated by the Loan Documents.
Each Credit Party shall have received all shareholder, governmental and material
third-party consents, licenses, approvals or evidence of other actions,
necessary in connection with the execution and delivery of the Loan Documents,
and the performance thereunder and the transactions contemplated by the Loan
Documents, and any applicable waiting period shall have expired without any
action being taken by any Governmental Authority that could restrain, prevent or
impose any material adverse conditions on such Credit Party or such transactions
or that could seek to restrain or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could have such effect.

(e) Solvency. Immediately after the incurrence of the Linux Incremental Term
Loans on the Linux Effective Date, and after giving effect to such Linux
Incremental Term Loans, and use of the proceeds of the Loans, the Credit
Parties, taken as a whole, shall be Solvent.

(f) Opinions of Borrower’s Counsel. Within ten (10) business days after the
incurrence of the Linux Incremental Term Loans, the Borrowers shall deliver to
the Lenders, and the Lenders shall have received the opinion of Weil, Gotshal
and Manges LLP, special counsel to the Borrowers and the Guarantors, in form and
substance satisfactory to each of the Agents.

(g) Fees and Expenses Paid. There shall have been paid to the Agents all fees
and, to the extent documented, expenses (including the reasonable legal fees of
counsel to each of the Agents and any local counsel to the Agents) due and
payable on or before the Linux Effective Date.

(h) Organizational Documents. The Administrative Agent shall have received on or
before the Linux Effective Date, a copy of the certificate of incorporation or
certificate of formation, as applicable, and all amendments thereto of each
Credit Party, and copies of each Credit Party’s by-laws or limited liability
company agreement, as applicable, in each case certified by the Secretary or
Assistant Secretary of each Borrower as true and correct as of the Linux
Effective Date.

(i) Certificates.

(i) The Administrative Agent shall have received, on the Linux Effective Date, a
certificate of the Secretary or Assistant Secretary of each Borrower, dated the
Linux Effective Date, as to the incumbency and signatures of its officers
executing this Agreement (or any amendment thereto) and each other Loan Document
to which each such Borrower is a party and any other certificate



--------------------------------------------------------------------------------

or other document to be delivered pursuant hereto or thereto, together with
evidence of the incumbency of such Secretary or Assistant Secretary.

(ii) The Administrative Agent shall have received, on the Linux Effective Date,
a certificate of a Senior Officer of each Borrower, dated the Linux Effective
Date, stating that to the knowledge of such officer and on behalf of each Credit
Party (not in such officer’s individual capacity) all of the representations and
warranties of each Credit Party contained herein or in any of the other Loan
Documents are true and correct in all material respects on and as of the Linux
Effective Date as if made on such date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date), that no breach of any covenant contained in Article VII,
Article VIII or Article IX has occurred or would result from the execution,
delivery of and performance under this Agreement (as amended as of the Linux
Effective Date) and the transactions contemplated hereunder and that all of the
conditions set forth in this Section 4.03 have been satisfied on such date (or
shall, to the extent permitted therein, be satisfied substantially
simultaneously with the incurrence of Loans on the Linux Effective Date).

(j) Representations and Warranties. Both before and after giving effect to the
Linux Incremental Term Loans to be made on the Linux Effective Date, as the case
may be, all of the representations and warranties of any Credit Party contained
in Article V and in the other Loan Documents shall be true and correct in all
material respects as if made on such date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date).

(k) No Defaults. No Event of Default or Default, and no default under any other
Loan Document, shall have occurred and be continuing or would result from the
execution and delivery of, or the performance under, the Loan Documents, or
making the requested Linux Incremental Term Loans or the application of the
proceeds therefrom.”

2.4 Article XIV, Section 14.01 is hereby amended by deleting the definition of
“Borrowing Date” in its entirety and replacing it with the following:

“Borrowing Date” means, as appropriate, (i) in the case of the Initial Term
Loans, the Closing Date, (ii) in the case of the Incremental Term Loans, the
Effective Date, or (iii) in the case of the Linux Incremental Term Loans, the
Linux Effective Date.”

2.5 Article XIV, Section 14.01 is hereby amended by inserting the following
definition of “Linux Effective Date” in the appropriate place to preserve the
alphabetical order of the definitions in such Section 14.01:

 



--------------------------------------------------------------------------------

“Linux Effective Date” means the Business Day, on or before February 14, 2008,
on which all of the conditions precedent set forth in Sections 4.01 and 4.04 are
satisfied (or waived in accordance with this Agreement).

2.6 Article XIV, Section 14.01 is hereby amended by inserting the following
definition of “Linux Incremental Term Loan” in the appropriate place to preserve
the alphabetical order of the definitions in such Section 14.01:

“Linux Incremental Term Loan” has the meaning ascribed to such term in
Section 1.03(a).

2.7 Article XIV, Section 14.01 is hereby amended by inserting the following
definition of “Linux Incremental Term Loan Commitment” in the appropriate place
to preserve the alphabetical order of the definitions in such Section 14.01:

“Linux Incremental Term Loan Commitment” means, with respect to any Lender, the
obligation of such Lender at such time to make a Linux Incremental Term Loan
pursuant to the terms and conditions of this Agreement.”

2.8 Article XIV, Section 14.01 is hereby amended by deleting the definition of
“Pro Rata Share” in its entirety and replacing it with the following:

“Pro Rata Share” means (a) with respect to any Revolving Lender, the percentage
obtained by dividing the Revolving Commitment of such Revolving Lender at such
time by the Total Revolving Commitment at such time and (b) with respect to any
Term Lender, the percentage obtained by dividing such Term Lender’s exposure
under the Term Loans by the aggregate exposure under the Term Loans of all Term
Lenders. The initial Pro Rata Shares are set out on Schedule B. The Pro Rata
Shares of (i) the Incremental Term Loan Commitments and (ii) the Revolving
Commitments as of February 4, 2008 are each set forth in Schedule C. The Pro
Rata Shares of the Linux Incremental Term Loan Commitments are set out on
Schedule D.”

2.9 Article XIV, Section 14.01 is hereby amended by deleting the definition of
“Term Lender” in its entirety and replacing it with the following:

“Term Lender” means a Lender that has a Linux Incremental Term Loan Commitment,
an Incremental Term Loan Commitment and/or that has an outstanding Term Loan.

2.10 Article XIV, Section 14.01 is hereby amended by deleting the definition of
“Term Loan Commitment” in its entirety and replacing it with the following:

“Term Loan Commitment” means, with respect to any Lender, the obligation of such
Lender at such time to make (a) an Initial Term Loan, (b) an Incremental Term
Loan, or (c) a Linux Incremental Term Loan, in each case pursuant to the terms
and conditions of this Agreement.

2.11 Schedule D is hereby added and is attached hereto as Annex A.

 



--------------------------------------------------------------------------------

SECTION 3. Limited Waiver and Consent.

3.1 Notwithstanding any other provision of the Credit Agreement, and subject to
the satisfaction of the conditions precedent set forth in Section 5 hereof, the
Required Lenders (a) hereby consent to the Parent’s entry into the Linux
Acquisition, pursuant to which the Parent will issue up to 390,000 shares of
Capital Stock in the aggregate and will subsequently sell such Capital Stock to
certain purchasers pursuant to the Stock Purchase Agreement, in exchange for
substantially all of the assets to be acquired by the Parent pursuant to the
Bill of Sale, and (b) and waive compliance with the requirements set forth in
Section 8.07 of the Credit Agreement solely for the purpose of allowing the
Borrower to consummate the Linux Acquisition on the terms and conditions set
forth in the Acquisition Documents.

SECTION 4. Representations and Warranties. The Borrowers hereby represents and
warrants as follows:

4.1 As of the date hereof, all of the representations and warranties contained
in the each of the Credit Agreement and each of the other Loan Documents are
true and correct in all material respects, except to the extent such
representations and warranties specifically relate to an earlier date thereto,
in which case, such representations and warranties shall be true and correct as
of such earlier date.

4.2 The execution, delivery and performance by each Borrower of this Amendment
has been duly authorized by all necessary corporate action, and this Amendment
constitutes the legal, valid and binding obligation of the Borrowers and is
enforceable against them in accordance with its terms, except as the enforcement
hereof may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
or to general principles of equity.

4.3 The execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby including, for the
avoidance of doubt, the Linux Acquisition by the Borrowers does not, and will
not, contravene or conflict with any provision of (i) applicable law, (ii) any
judgment, decree or order to which any Borrower or its property is subject, or
(iii) the Governing Documents of the Borrowers and does not, and will not,
contravene, conflict with or cause any Lien to arise under any provision of any
indenture, agreement, mortgage, lease, instrument or other document, including
the Loan Documents.

4.4 No Default or Event of Default has occurred and is continuing under any of
the Loan Documents or will be triggered by the execution, delivery or
performance of this Amendment or the Acquisition Documents or the consummation
of the transactions contemplated thereby and hereby.

4.5 Each of the Credit Agreement and each of the other Loan Documents remain in
full force and effect.

 



--------------------------------------------------------------------------------

SECTION 5. Conditions Precedent to Effectiveness. This Amendment shall be
effective upon the satisfaction of the following:

5.1 This Amendment shall have been duly executed and delivered by each Borrower,
the Administrative Agent, the Required Lenders, and each Lender making a Linux
Incremental Term Loan Commitment pursuant to the Credit Agreement and this
Amendment.

5.2 No Default or Event of Default has occurred and is continuing under any Loan
Document or will be triggered by the execution, delivery or performance of this
Amendment or the consummation of the transactions contemplated hereby.

5.3 The representations and warranties contained herein shall be true and
correct.

5.4 The Borrowers shall have paid the fees contained in the Fee Letter, dated
the date hereof.

SECTION 6. Miscellaneous.

6.1 Certain Terms. All references in the Credit Agreement to the “Agreement,”
“hereof,” “herein,” “hereunder” or any other words of similar import shall be
deemed to be references to the Credit Agreement as amended by this Amendment.

6.2 No Waiver. The execution, delivery and effect of this Amendment shall be
limited precisely as written and shall not be deemed to (i) be a consent to any
waiver, amendment or modification of any term or condition of the Loan Documents
except as specifically provided herein or (ii) prejudice any right, power or
remedy that the Agents or any Lender now has or may have in the future under or
in connection with the Loan Documents.

6.3 Confirmation of Guarantee. By executing and delivering this Amendment, each
Guarantor hereby (a) confirms that the Lenders continue, and will continue, to
have the benefit of the guaranty contained in the Credit Agreement and the
execution and delivery of the Amendment does not in any way modify, reduce,
revise, discharge or otherwise impair or affect the Guarantors’ obligations
thereunder, (b) acknowledges that the guaranty contained in the Credit Agreement
remains in full force and effect and (c) ratifies the guaranty and further
ratifies and confirms any Liens granted by it to the Collateral Agent for the
benefit of the Lenders under the Loan Documents.

6.4 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6.5 Headings. The headings contained in this Amendment are solely for
convenience and shall not be used or relied upon in any manner in the
construction or interpretation of this Amendment.

 



--------------------------------------------------------------------------------

6.6 Counterparts. This Amendment may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be deemed an original, and
all such counterparts, taken together, shall constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by electronic means shall be as effective as delivery of a manually
executed counterpart.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date hereof.

 

BORROWERS:

SILICON GRAPHICS, INC.

BY:   /s/ Kathy Lanterman               Name: Kathy Lanterman   Title: Chief
Financial Officer

SILICON GRAPHICS FEDERAL, INC.

BY:   /s/ Harry Fuchigama               Name: Harry Fuchigama   Title: Acting
President and Secretary of Board of Directors SILICON GRAPHICS WORLD TRADE
CORPORATION BY:   /s/ Kathy Lanterman               Name: Kathy Lanterman  
Title:

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

MORGAN STANLEY SENIOR FUNDING, INC., on behalf of the Lenders BY:   /s/ Jim
Farnes  

Name: Jim Farnes

 

Title: Authorized Signatory

REVOLVING AGENT

MORGAN STANLEY SENIOR FUNDING, INC., on behalf of the Revolving Lenders

By:

 

/s/ Jim Farnes

 

Name: Jim Farnes

 

Title: Authorized Signatory

 



--------------------------------------------------------------------------------

Annex A

 

A-1



--------------------------------------------------------------------------------

SCHEDULE D

LINUX INCREMENTAL TERM LOAN COMMITMENTS AND PRO RATA SHARES

 

     Linux
Incremental Term
Loan Commitment    Pro
Rata
Share  

Lenders:

     

LEHMAN COMMERCIAL PAPER INC.

   $ 5,000,000    100 %

Total

   $ 5,000,000    100 %

 

A-2